/Y)r 4WI fcosk,
      I rectea^cl you letfer aoour my nor meeitnc oirb fhr II.Ol
Sezrw\ 3(h) 6-T "m£ Cede ok Crwind Pcazedurt, ^Sr t%£ 3 peelers
uere~ not r^eAt- io oe Pelrhcn Qof CJn't or Habeas Corpus^ -X fin&hd
jit tfejy Per Pcrificn itr OrferehcnGry Keueoo Jrlso yaA only Se4- hock
2 <rf "f^e 3 packets ZL &e/)l anJ none olf- me f 3 ka^a cjriwe/)
fv\e<v\GfaAau/*\s v/&\ uert Uijk jfre^.ldia H\e Court o\r Cnwine] fipp&ls
accept jit rv\eMorandu/*\S &r Jkc @k Pelihcfi fror fyiserehwcx^
                                                              {y
V-tjietd^ it r\of can yscu b\e&?£ Mum -]rke/*\

                        RECEIVED IN
                                                \\vxf\kScM \tiriouf Iur^-t
                   COURT OF CRIMINAL APPEALS

                         FEB 02 2015

                       Abel Acosta, Clerk
                                               Sharehez. Und




                                                RECEIVED IN
                                               SOURTOFCRIMINAL APPEALS

                                                    FEB 012015

                                                 AbdiAooste, Clerk